UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                         _______________________

                               No. 98-40614
                             Summary Calendar
                         _______________________

JEFFREY CAMACHO,

                                                       Petitioner-Appellant,

                                    versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                                       Respondent-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (C-97-CV-352)
_________________________________________________________________

                             October 18, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

             Jeffrey Camacho appeals, based on the district court’s

certificate of appealability, the denial of his federal habeas

corpus petition.      Following the enactment of AEDPA, this court may

reverse only if the state court’s denial of relief resulted in a

decision that was contrary to, or involved in an unreasonable

application of federal law; or depended upon an unreasonable

determination    of   the   facts   by   the   state   courts.    28   U.S.C.

§ 2254(d).    Camacho asserts that his procedural due process rights


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
were violated in the course of the Texas Parole revocation process.

Finding no clear misapplication of federal law under the exacting

standards now applicable, we affirm.

             The Texas Board of Pardons and Paroles released Camacho

on parole on April 19, 1995.         Only three months later, the Board

issued   a   warrant   for   his    arrest   on   six   charges    of   parole

violations. Camacho pled true to five of those violations, and the

Board revoked his parole on December 5, 1995.

             Camacho contends that he was denied due process because

“the state parole authorities, after issuing a ‘final disposition’

to continue his earlier parole, later issued a purported second

‘final disposition’ revoking that parole, based solely on a new

charge which came to light after the initial ‘final disposition.’

We   conclude,   however,    that   the   state   courts   did    not   plainly

misconstrue federal law in rejecting Camacho’s habeas petition.

The procedural rights offered Camacho were essentially in accord

with Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593 (1972).

Camacho chose to waive the specific Morrissey protections and to

admit his guilt to five of the six charges.             The only remaining

question was the extent of penalty he would receive.              There is no

dispute that the least penalty he expected was custody in an

Intermediate Secure Facility, which represented a continued loss of

liberty.     Whether Camacho suffered ISF incarceration or prison

confinement pursuant to actual parole revocation is immaterial for

procedural due process purposes, as a prisoner has no due process

rights to a specific custody classification. Sondin v. Connor, 515


                                      2
U.S. 472, 115 S. Ct. 2293 (1995).   Moreover, the impact of the then-

pending child custody charges on his parole revocation is either

speculative or a matter of harmless error.        By admitting parole

violations, Camacho subjected himself to whatever punishment the

Board of Pardons and Paroles chose to impose; their flip-flop on

the level of continued custody, in and of itself, raises only an

issue of Texas and not federal constitutional law.

          The   Board’s   procedures   accorded   to   Camacho   did   not

unreasonably conflict with Morrissey. The judgment of the district

court is AFFIRMED.




                                   3